DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci on 04/26/2022.

The application has been amended as follows: 
Claim 3 has been amended to include all of the limitations of claim 1. 
3. (withdrawn—currently amended): An electrophotographic photoreceptor comprising:
a conductive substrate; and
a photosensitive layer on the conductive substrate,
wherein:
the electrophotographic photoreceptor has an outermost surface layer that contains fluorine-containing resin particles, a fluorine-containing graft polymer, and a defoaming agent,
the fluorine-containing resin particles contain 0 or more and 30 or less carboxy groups per 106 carbon atoms,
an amount of the fluorine-containing graft polymer relative to an amount of the fluorine-containing resin particles is 4.5 mass% or more and 9.0 mass% or less, 
an amount of the defoaming agent relative to the outermost surface layer is 10 ppm or more and 10000 ppm or less, 
the outermost surface layer has a dielectric constant of 3.75 or more and 3.90 or less, and
a contact angle of pure water on the outermost surface layer is 90° or more.

Election/Restrictions
Claims 1-2 and 15-18 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 08/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/06/2021 is withdrawn. Claims 3-14, directed to an electrophotographic photoreceptor, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,048,181 has been reviewed and is accepted. The terminal disclaimer has been recorded. This obviates any potential conflict between the present claims and those of the ‘181 U.S. Patent.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant timely filed a terminal disclaimer between the present claims and the claims of U.S. Patent No. 11,048,181, therefore overcoming the rejection of claims 1-2 and 15-18 presented in the previous Office Action (mailed 02/11/2022). Furthermore, the Examiner’s amendment to claim 3 has placed all of the previously withdrawn claims into allowable form. Specifically, the Applicant authorized the Examiner to amend claim 3 to include all of the limitations of claim 1, so that all of the Applicant’s claims now include the limitations that the outermost surface layer has a dielectric constant of 3.75 or more and 3.90 or less, and a contact angle of pure water on the outermost surface layer is 90° or more.
 Therefore, for all of the reasons given above, as well as those presented by the Applicant in the Response filed 04/07/2022, the Applicant’s claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737
05/04/2022